                                                                                  CLERK'S OFFICE U.S. 01$1. COURT
                                                                                          AT ROANOKE, VA
                                                                                               FILED·


                           IN THE UNITED STATES DISTRICT COURT                          OCT 18 2018
                          FOR THE WESTERNtDISTRICT OF VIRGINIA
                                    ROANOKE DIVISION
                                   OCTOBER 2018 SESSION


UNITED STATES OF AMERICA

              v.

DIAMOND TOPAZ BROWN                                      In violation of:
                                                         18 u.s.c. § 922(g)(l)




                                             COUNT ONE

The. Grand Jury Charges that:

        On or about September 20, 2018, in the Western District of Virginia, the defendant,

DIAMOND TOPAZ BROWN, having been convicted of a crime punishable by imprisonment

for a term exceeding one·year, did knowingly possess, in and affecting commerce, a firearm, that

is, a Taurus, model PT111 G2, 9mm semi-automatic pistol, in violation of Title 18, United States

Code, Sections 922(g)(1) and 924.

                                     NOTICE OF FORFEITURE

        1.         Upon conviction of the felony offense alleged in this Indictment, the defendant shall

forfeit to the United States:


             a. any firearm(s) and ammunition involved or used in the commission of
                violations of 18 U.S.C. §§ 922(g), or possessed in violation thereof,
                pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

        2.         The property to be forfeited to the United States includes but is not limited to the

following property:

                   a.     a Taurus, model PT111, G2, 9mm semi-automatic pistol, serial number


                                                     1

   Case 7:18-cr-00049-MFU Document 4 Filed 10/18/18 Page 1 of 2 Pageid#: 7
                 TIZ04805; and

                 b.      all related ammunition.

       3.        If any of the above-described forfeitable property, as a result of any act or omission

of the defendant:

            a.   .cannot be located upon the exercise of due diligence;
            b.    has been transferred or sold to, or deposited with a third person;
            c.    has been placed beyond the jurisdiction of the Court;
            d.    has been substantially diminished in value; or
            e.    has been commingled with other property which cannot be
                  subdivided without difficulty;

it is the intent of the United States to seek forfeiture of any other property of the defendant up to

the value of the above-described forfeitable property, pursuant to 21 U.S.C. § 853(p).



A TRUE BILL, this /t' day of
                            '""   .       //
                                      tit-t?~~           '2018.




                                                                  /s/ Grand Jury Foreperson
                                                                  FOREPERSON
                                       /




                                                    2

   Case 7:18-cr-00049-MFU Document 4 Filed 10/18/18 Page 2 of 2 Pageid#: 8
